         Case 1:21-cr-00078-KMW
         Case 1:21-cr-00078-KMW Document
                                Document 11
                                         9-1 Filed
                                              Filed 02/23/21
                                                     02/18/21 Page
                                                              _Page11of
                                                                      of55

                                                  USDC SONY
                                                  J)OCUMENT
UNITED STATES DISTRICT COURT
                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK

 United States of America                         DATE FILED:                 r~Lr~
                                                  DOC #: _ _--::::-r---:=:--r.:::;--r
                                                                    ~ /a'3              tective Order

                 V.                                                              21 Cr. 78 (KMW)

 Isaiah Smith,

                               Def endant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

        1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (" ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government's general

obli gation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that ( 1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed , the Government' s ongoing investigation of uncharged

individuals, and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government's disclosure material,

referred to herein as " Sensitive Disclosure Material," contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. Materials to be
         Case
         Case 1:21-cr-00078-KMW
              1:21-cr-00078-KMW Document
                                Document 11
                                         9-1 Filed
                                              Filed02/23/21
                                                    02/18/21 Page
                                                              Page22of
                                                                     of55




produced by the Government and which contain Sensitive Disclosure Material may be designated

as "Sensitive" by the Government and conspicuously marked as such, either by marking the

materials themselves; the fil e names of the materials; or the folders containing the materials, with

the words "Sensitive." The Government's designation of material as Sensitive Disclosure Material

will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form ,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (together with the defendant and defense counsel, "the defense") other than

as set forth herein, and shall be used by the defense solely for purposes of defending this action.

The defense shall not post any di sclosure material or Sensitive Disclosure Material on any Internet

site or network site I to which persons other than the parties hereto have access, and shall not

disclose any disclosure material to the media or any third party except as set forth below.




1
 This does not prohibit counsel for the defendant from using secure private web services, such as
"Drop Box," to store disclosure material or Sensitive Disclosure Material, provided that the only
people with access to such services are those authorized herein to receive disclosure material or
Sensitive Disclosure Material, or to transfer such material to such authorized recipients.
                                                  2
         Case 1:21-cr-00078-KMW
         Case 1:21-cr-00078-KMW Document
                                Document 9-1
                                         11 Filed
                                             Filed 02/23/21
                                                   02/18/21 Page
                                                            Page 33 of
                                                                     of55




        6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel

to: (a) the defendant for purposes of defending this action, (b) personnel for whose conduct counsel

is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes of

defending this action; or (c) prospective witnesses for purposes of defending this action.

        7. Sensitive Disclosure Material may be disclosed by counsel to the defendant and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defending this action; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible; shall not be reviewed or maintained by the defendant outside the presence of counsel

or personnel for whose conduct counsel is responsible; and shall not be copied or otherwise

recorded by the defendant.

        8. The Government may authorize, in writing, disclosure of disclosure material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.

        9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.




                                                  3
•            Case 1:21-cr-00078-KMW
             Case 1:21-cr-00078-KMW Document 11 Filed
                                    Document 9-1 Filed 02/23/21
                                                        02/18/21 Page
                                                                  Page44of
                                                                         of55




                                Disclosure and Protection of Seized ESI

           10. The Government has advised that information that may be subject to disclosure in this

    case may be contained within ESI that the Government has seized, pursuant to search warrants

    issued during the course of the investigation, from various computers, cell phones, social media

    accounts, and other devices and storage media belonging to the defendant and others

           11. The Government is authorized to disclose to counsel for the defendant, for use solely

    as permitted herein, the entirety of such seized ESI as the Government believes may contain

    disclosure material ("the seized ESI disclosure material"). The defendant, defense counsel, and

    personnel for whose conduct counsel is responsible, i.e. , personnel employed by or retained by

    counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

    They shall not further disseminate or disclose any portion of the seized ESI disclosure material

    except as otherwise set forth under this Order.

           12. This Order places no restriction on the defendant's use or disclosure, or the use or

    disclosure by the defendant' s counsel, of ESI that originally belonged to the defendant.

                                   Return or Destruction of Material
           13. Except for disclosure material that has been made part of the record of this case, the

    defense shall return to the Government or securely destroy or delete all disclosure material ,

    including the seized ESI disclosure material, within 30 days of the expiration of the period for

    direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

    order dismissing any of the charges in the above-captioned case; or the granting of any motion

    made on behalf of the Government dismissing any charges in the above-captioned case, whichever


                                                      4
     .            Case 1:21-cr-00078-KMW
                  Case 1:21-cr-00078-KMW Document
                                         Document 9-1
                                                  11 Filed
                                                      Filed 02/23/21
                                                            02/18/21 Page
                                                                     Page 55 of
                                                                             of 55

,,

         date is later. This provision does not apply to any disclosure material or ESI that belongs to the

         defendant.

                                                Retention of Jurisdiction

                 14. The provisions of this order shall not terminate at the conclusion of this criminal

         prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

         case.

         AGREED AND CONSENTED TO:



             AUDREY STRAUSS
             United States Attorney

         by~/)_/~                                                Date:   February 18, 2021
             Justin V. Rodriguez
             Assistant United States Attorney




             Isl Grainne E. 0 'Neill                             Date:      February 16. 2021
             Grainne O'Neill, Esq.
             Counsel for lSAIAH SMITH



         SO ORDERED:
         Dated: New York, New York
                Februar~   202 l




                                                         THE HONORABLE KIMBA M. WOOD
                                                         UNITED STATES OlSTRCCT JUDGE
                                                         SOUTHERN DISTRICT OF NEW YORK

                                                            5
